DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-15) in the reply filed on 12/03/21 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/21.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 290.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjustable extension corresponding to a transverse extension in the sagittal plane of the user”, the “fixed element associated with the fixed frame”, the “moveable element slideable with respect to the fixed element”, and “an adjusting element arranged to adjust a vertical position of the motor device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

	Claim Objections	
Claims 1-15 are objected to because of the following informalities:  
Claim 1 is objected to since it is unclear from the phrase “a fixed frame for connection to the orthosis onto which the motor device and transmission devices are mounted”, whether the motor and transmission devices are mounted to the fixed frame or to the orthosis. For the purposes of Examination, it will be understood to mean the motor and transmission devices are mounted to the fixed frame.
Claim 14 is objected to for claiming “the linear joint having moveable element slideable” but this phrase appears to be missing a word or two.
Remaining claims are objected to for depending on an objected claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is indefinite for claiming the transmission device has an “adjustable extension corresponding to a transverse extension in the sagittal plane of the user” but it is unclear what this is. The specification doesn’t mention this therein, and there doesn’t appear to be anything in the drawings corresponding to this structure either. It is unclear to the Examiner what type of “adjustable extension” might allow transverse adjustment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “adjusting element arranged to adjust a vertical position of the motor device” (claim 15) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not mention any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Prior Art
The closest prior art to the instant invention is Uhluhisarcikli et al. (US 20130226048 A1) hereinafter known as Uhluhisarcikli, who discloses a monolateral actuation system of a hip articulation (Figure 6) configured to be connected to an orthosis (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the  which comprises:
a motor device (Figure 6 item 609) arranged to provide assistive torque at a motor axis (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Uhluhisarcikli discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0062] in which torque is described as being generated at the axis extending through the center of motor 609);
a transmission device (Figure 6 item 610) connected to the motor axis (Figure 6) and arranged for transferring the assistive torque onto an output axis corresponding to an axis of flexion-extension of the hip articulation (this is likewise stated as a “functional limitation” of the transmission device (see explanation above). A gearbox in the context and setup of Uhluhisarcikli is understood to be capable of transferring torque to the output axis, for example the axis represented at Figure 6 item 607 for flexion/extension) and being parallel to the motor axis (Figure 6 the axis of the motor Figure 6 item 609 is parallel to the flexion/extension axis Figure 6 item 607), 
a fixed frame (Annotated Figure 6) for connection to the orthosis onto which the motor device and transmission devices are mounted (Figure 6); and 
a rotary joint (Figure 6 item 608) corresponding to a degree of freedom of abduction/adduction of the hip articulation about an abduction/adduction axis of the articulation (Figure 6);
However, Uhluhisarcikli is silent with regards to the transmission including cables and two pulleys which are variably extendable relative to one another,
the rotary joint being interposed between the fixed frame and motor device,
and there being a linear joint between the fixed frame and rotary joint of the hip which is configured to adjust a horizontal width of the actuation system on a frontal plane of the user.

    PNG
    media_image1.png
    665
    887
    media_image1.png
    Greyscale

claim 1 De Rossi et al. (US 20170202724 A1) hereinafter known as De Rossi teaches a transmission which includes at least one cable (Figure 22c item 2241) and first (Figure 22c item 2243a) and second (Figure 22c item 2243b) pulleys connected to one another by the cable (Figure 22c) and Shimada et al. (US 20060052731 A1) hereinafter known as Shimada teaches a lower limb system in which a linear joint (Figure 7 at element 21L or 21R) is interposed between a fixed frame (Figure 7 item 21c) and an outer motor (Figure 7 item 5 (TA1)) so that the linear joint is capable of adjusting a horizontal width of the system on a frontal plane of the user (this is stated as a “functional limitation”. See explanation above. See also [0039] in which the linear movement of the linear joint is described to adjust the width of the system).
Further, as regards the rotary joint being interposed between the fixed frame and motor device, the Examiner notes that would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the location of the rotary joint to lie between the fixed frame and motor device, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner also notes no distinct benefit for this arrangement and understands its placement within Uhluhisarcikli to be equally successful..
However, the prior art fails to disclose the pulleys of the transmission being able to be arranged to variably extend relative to one another. 
While this is known and taught by Ortlieb et al. (US 20190254908 A1), hereinafter known as Ortlieb, this does not predate the instant invention, while results in the allowability of the subject matter of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/05/22